908 A.2d 542 (2006)
280 Conn. 917
VERDI VEJSELI ET AL.v.
GANI PASHA ET AL.
Supreme Court of Connecticut.
Decided September 20, 2006.
The petition by the defendants Richard Fusco, Joel Skilton and the town of Watertown for certification for appeal from the Appellate Court (AC 27648) is granted, limited to the following issue:
"Did the Appellate Court properly dismiss the defendants' appeal?"
The Supreme Court docket number is SC 17734.
Alexandria L. Voccio, in support of the petition.
Charles T. Forman, in opposition.